Exhibit 10.1

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

EXECUTION COPY

 

FIRST AMENDMENT TO OPTION and License Agreement

This FIRST AMENDMENT TO OPTION AND LICENSE AGREEMENT (“First Amendment”) is
entered into as of March 18, 2019 (“First Amendment Effective Date”) by and
between REGENXBIO Inc., a corporation organized under the laws of the State of
Delaware, with offices at 9600 Blackwell Road, Suite 210, Rockville, MD 20850
(“Licensor”), and Dimension Therapeutics, Inc., a corporation organized under
the laws of the State of Delaware, with offices at 840 Memorial Drive,
Cambridge, MA 02139 (“Licensee”).  Licensor and Licensee are hereinafter
referred to individually as a “Party” and collectively as the “Parties.”

WHEREAS, Licensor and Licensee entered into that certain Option and License
Agreement dated March 10, 2015 (the “Original Agreement”); and

WHEREAS, the Parties desire to make certain amendments to the Original
Agreement;

NOW, THEREFORE, in consideration of the promises and covenants contained in this
First Amendment, and intending to be legally bound, the Parties hereby agree as
follows:

1.

Definitions.  Capitalized terms not defined in this First Amendment have the
meanings given such terms in the Original Agreement.

2.

Amendments.

 

a.

Section 4.2 of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

 

4.2

Specific Milestones.  Without limiting Section 4.1, Licensee will meet the
following milestones for each Licensed Indication with respect to which a
Commercial Option is exercised:

Event

Date

Filing of an investigational new drug application with the FDA for the proposed
initial clinical trial of a Licensed Product targeting the Licensed Indication

[***] from the Grant Date for the Licensed Indication

Licensee will provide Licensor written notice within [***] of the accomplishment
of the foregoing milestone.  If Licensee fails to meet the milestone for a
particular Licensed Indication within the Field, the date of the milestone may,
at Licensee’s option, be extended for a period of [***] from the original
deadline date upon a payment to Licensor of [***] within [***] of the original
deadline date; provided

 

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

that Licensee will be entitled only to [***] for each Licensed Indication within
the Field, and [***] extension will require a separate payment of [***].  

Notwithstanding the foregoing, for the Licensed Indication of Wilson Disease,
for which Licensee exercised a Commercial Option under the Original Agreement
with a Grant Date of August 3, 2015, and for which Licensee has previously
extended the date of the milestone by [***], to [***], Licensee is entitled to a
second extension of the date of the milestone for an additional period of [***]
upon a payment to Licensor of [***] within [***] of [***] (“Wilson
Extension”).  If Licensee extends the date of the milestone for the Licensed
Indication of Wilson Disease using the Wilson Extension, Licensee shall pay
Licensor the following:

 

(a)

an additional payment of [***] upon the achievement of the foregoing milestone
for the Licensed Indication of Wilson Disease; and

 

(b)

an additional payment of [***] for the first Licensed Product for the Licensed
Indication of Wilson Disease to achieve NDA approval in the United States.

For clarity, the milestone payment set forth in Section 4.2(b) is in addition to
any milestone payments set forth in Section 3.3.  

[***]

3.

Incorporation.  Article 10 of the Original Agreement is hereby incorporated
mutatis mutandis into this First Amendment.

4.

Effect on Original Agreement.  Except as specifically amended by this First
Amendment, the Original Agreement will remain in full force and effect and is
hereby ratified and confirmed.  Each future reference to the Original Agreement
will refer to the Original Agreement as amended by this First Amendment.  To the
extent a conflict arises between the terms of the Original Agreement and this
First Amendment, the terms of this First Amendment shall prevail but only to the
extent necessary to accomplish their intended purpose.

 

2

 

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
First Amendment to Option and License Agreement to be executed by their duly
authorized representatives.

REGENXBIO INC.

DIMENSION THERAPEUTICS, INC.

By:  /s/ Kenneth T. Mills

By:  /s/ Karah Parschauer

Name:  Kenneth T. Mills

Name:  Karah Parschauer

Title:  President & CEO

Title: VP & Secretary

 

3

 